 

 

Case 3:20-cr-10029-JM Document 14 Filed 06/05/20 i “FILED

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

  
    

 

 

JUN 05 2020
L)

AICT COURT
Aer _ FORNIA

 

UNITED STATES DISTRICT Co
~ SOUTHERN DISTRICT OF CALIFORNIA

  
 

 

UNITED STATES OF AMERICA | JUDGMENT IN A CRIMENATE
(For Revocation of Probation or Supervised Release)

V (For Offenses Committed Cn or After November 1, 1987)

NICOLAS ZARAGOZA-MENDOZA (1) Case Numb 3:20-CR-10029:JM
er: _3:20-CR- a

 

 

 

Erik Richard Bruner
Defendant’s Attorney
- REGISTRATION NO. 89521-298
Oo:
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. 1.
L] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation |
‘1. Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

~ June 5, 2020

Date of Imposition of Sentence

 

 
Case 3:20-cr-10029-JM Document 14 Filed 06/05/20 PagelD.71 Page 2 of 2
AO 245D (CASD Rev. 01/ 19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: | NICOLAS ZARAGOZA-MENDOZA (1) Judgment - Page 2 of 2
CASE NUMBER: _3:20-CR-10029-JM :

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

Twelve (12) months, with two (2) months consecutive to and two (2) months concurrent with sentence impossed in
19CR4268-JM

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The défendant shall surrender to the United States Marshal for this district:
O at ' AM. on

 

 

CJ as notified by the United States Marshal.
q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
LC] onor before
Cas notified by the United States Marshal.
Li as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment. |
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:20-CR-10029-JM

 
